ELECTRODES FOR BATTERIES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.

Status of Claims
Claims 1, 3, 6-7 and 9-20 are currently pending, wherein claims 1, 3, 6-7 and 18-19 have been amended, and claims 9-17 and 20 were previously withdrawn. Thus, claims 1, 3, 6-7 and 18-19 are being examined on the merits in this Office action.
 
Remarks
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Claim Objections
Claim 19 is objected to because of the following:
Claim 19 recites the term “second” in “a second carbon fabric”, “second carbon fibers”, etc. However, the “second” should be correspondent with “first”. Where is “first”? The “a carbon fabric” recited in claim 1 does appear to be the “first” carbon fabric. If so, the term “first” should be included for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3, 6-7, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, while the instant specification discloses that LiCx is formed with the carbon fibers (e.g., [0159], PgPub), it does not necessarily mean that LiCx is formed with each of the carbon fibers. Thus, the limitation “(LiCx) is formed with each of the carbon fibers” is not supported by the specification as originally filed.
The above issue in relation to the term “each” applies similarly to limitations containing the other two “each” recited in claim 1.


Claims 1-3, 6-7, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 1) the structural relationship of LiCx to the claimed other components of the electrode, such as the carbon fibers, the copper layer and PMETAC, is ambiguous, rendering the claim indefinite; 2) In light of the specification, it appears that the LiCx is generated only when an electrodeposition process of lithium is performed. However, the claim(s) does not claim an electrodeposition process, so it is unclear where (how) the LiCx comes from, rendering the claim indefinite. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); 3) In addition, the “x” in LiCx is not defined, also rendering the claim indefinite.
Claim 1 recites the limitation "the LiCx complex”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as referring to the aforementioned “lithium-carbon (LiCx)”.
	
Claim Rejections - 35 USC § 103
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 106898729 A, whose English machine translation is being used for citation purposes, Wu) in view of Zhamu et al. (US 20110104571 A1, hereafter Zhamu) and Li et al. (CN 102121194 B, whose English machine translation is being used for citation purposes, hereafter Li)
Regarding claim 1, Wu teaches an electrode for a battery (a battery using an electrode containing “flexible current collector”: see at least Abstract, page 1 and page 8, second paragraph) comprising a negative electrode active material (e.g., graphite, middle of p9) and a flexible current collector. The flexible current collector comprises:
a fabric (“textile substrate”) comprising polymer fibers (e.g., polyacrylonitrile fibers as “textile substrate”, p4, line 1), each fiber is at least partially covered by a copper layer (“metal conductive plating layer”; for example, the said metal may be copper (See at least Abstract and page 1, and the third and fourth paragraphs on page 4 of Wu) 
Wu is silent to the use of carbon fiber as an element (filament) for forming the fabric. However, Zhamu discloses that both polyacrylonitrile fibers and carbon fibers (i.e., carbonized and graphitized polymer fibers) are functional equivalents as nano-filaments for forming the fabric (See, at least, [0127]-[0128], [0120]-[0121]). It would have been obvious to one of ordinary skill in the art to have replaced Wu’s polyacrylonitrile fibers with Zhamu’s carbon fibers, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Thus, Wu in view of Zhamu teaches a flexible current collector formed of a fabric comprising carbon fibers each of which is coated with a metal copper.
Wu teaches the electrode is formed by coating a negative electrode active material (e.g., graphite) on the flexible current collector (i.e., on fibers or fabric) (middle, page 9), but is silent to a lithium as the negative electrode active material. However, Zhamu discloses a similar 
Wu as modified teaches a portion of the lithium metal is in a form of a sheet (See the term “layer” in “lithium thin layer” of Zhamu) and teaches the sheet has a thickness of preferably less than 100 nm ([0114], Zhamu). As to the claimed lateral dimension of the sheet, Wu in view of Zhamu teaches that the negative electrode active material (i.e., lithium metal sheet after Wu’s graphite was replaced by Zhamu’s lithium metal, see above) can be present in pores of the fabric (See at least Abstract of Wu), and that the pore size of the fabric can be optimized (sixth paragraph, page 3 of Wu). This implicitly teaches that the lateral dimension of the sheet of lithium metal can be optimized. Thus, one of ordinary skill in the art would readily be able to optimize the pore size, through routine experimentation, to arrive at the instantly claimed lateral dimension of 1 µm to 5 µm. 50 nm to 200 nm by optimizing the pore size of the fabric. It is well-established that “[W]here the general conditions of a claim are disclosed in the In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II-A. The sheet with a lateral dimension of 1 µm to 5 µm reads on the flake as claimed.
Since Wu in view of Zhamu teaches an electrode structure similar to that as claimed as well as a similar process of electrodeposition of lithium on the anode (See, e.g., “homogeneous deposition of lithium due to uniform electric field serving to attract lithium ions, [0176]; [0078]-[0079], [0122], [0103], [0101], Zhamu) to the process as instantly disclosed, the claimed “wherein lithium-carbon (LiCx) is formed with each of the cabon fibers” is satisfied due to the similar process of Zhamu to that of as instantly disclosed. This is because the same or similar process is expected to produce the same or similar results/effects (e.g., a lithium-carbon LiCx complex formed with the carbon fibers). In the instant case, as said above, since Wu in view of Zhu teaches a similar process as instantly claimed, the LiCx complex as claimed is necessarily produced. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Furthermore, as to the claimed “the LiCx complex is used for turning the metal-coated carbon fabric into a lithiophilic substrate for subsequent deposition of the lithium metal on the copper” represents a property or function of the LiCx produced. However, mere recitation of a newly discovered function or property (e.g., … turning … into a lithiophilic substrate for …), that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art, consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984). 
As to the claimed limitation “wherein the copper layer comprises copper nanoparticles”, although Wu does not disclose the term “copper nanoparticles”, one of ordinary skill in the art intended use of the copper nanoparticles. However, while intended use recitations and other types of functional language cannot be entirely disregarded, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, no structural difference is found. Furthermore, the claimed “for enhancing affinity to the lithium metal and confining deposit of the lithium metal” can also be interpreted as a property or function of the copper nanoparticles. However, “products of identical chemical composition cannot have mutually exclusive properties.” “A chemical composition and its properties are inseparable”. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Since Wu as modified teaches the copper newly discovered function or property (e.g., enhancing affinity to the lithium metal and confining deposit of the lithium metal), that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art, consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Wu in view of Zhamu teaches the electrode of claim 1, but fails to teach an interfacial poly[2-(methacryloyloxy) ethyl] trimethyl ammonium chloride (PMETAC) is used to bond the copper layer to each of the carbon fibers. However, Li discloses an interfacial polymer, such as poly[2-(methacryloyloxy) ethyl] trimethyl ammonium chloride (PMETAC), is sandwiched between a metal layer(e.g., Cu) and a fiber of cotton to improve adhesive property therebetween (See at least [0073]), and the resulting conductive fabric displays high electric and mechanical properties (See at least Abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used an interfacial polymer comprising PMETAC to bond the copper layer of Wu as modified to each of the carbon fibers, as taught by Li, in order to improve adhesive property therebetween and to achieve a high electric and mechanical properties of the fabric (See at least Abstract and [0073] of Li.
Regarding claim 3, Wu as modified teaches the electrode of claim 1, wherein the thickness of the metal layer (e.g., copper layer) ranges from 100 nm to 3 µm (page 4, middle, Wu), overlapping instantly claimed “50 nm to 300 nm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP § 2144.05 (I)).
claim 6, Wu as modified teaches the electrode of claim 1, wherein the lithium metal is further present in pores in the fabric (See the rejection of claim 1).
Regarding claim 7, Wu as modified teaches the electrode of claim 1, wherein each of the carbon fibers have a diameter of 1 µm to 30 µm (See claim 2 of Wu), overlapping the instantly claimed range of 5 µm to 20 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (MPEP § 2144.05 (I)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as modified, as applied to claim 1 above, and further in view of Wang et al. (CN 102867940 A, whose English machine translation is being used for citation purposes, hereafter Wang) and Nam et al. (US 20160268587 A1, hereafter Nam).
Regarding claim 18, Wu as modified teaches a battery comprising a cathode and an anode comprising the electrode of claim 1 (“negative electrode” and “positive electrode”: see the second paragraph form bottom of page 9, Wu).
Wu as modified is silent to a cathode comprising a sulfur composite, as claimed. However, in the same field of endeavor, Wang discloses a modified positive electrode (cathode) in a lithium-sulfur battery, wherein the cathode comprising a sulfur composite comprising a conductive binder and sulfur (carbon acetylene black and LA32 aqueous binder and sulfur) (See at least, page 6, Example 1) and a second fabric comprising fibers (“fiber cloth substrate” comprising fibers, bottom of page 6) which are at least partially covered by a nickel layer (nickel plating layer, middle of page 7), wherein the sulfur composite is attached to the nickel layer (because the sulfur composite is mixed together with the fabric coated with the nickel layer, see Example 1). The use of such a modified sulfur-Ni/fabric cathode material has numerous 
Although Wu as modified is silent to the second fabric being a carbon fabric comprising carbon fibers, the use of carbon fibers forming a fabric in the preparation of a cathode is well-known in the art. For instance, Nam discloses covering a carbon fiber fabric with nickel during a cathode preparation (See, at least, [0008]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have further modified the modified Wu to use a second fabric comprising carbon fibers during the process of the cathode of Wu as modified, since the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious (MPEP § 2143 I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as modified, as applied to claim 18 above, and further in view of Wang-II et al. (CN 106532026 A, whose English machine translation is being used for citation purposes, hereafter Wang-II).
claim 19, Wu as modified teaches the lithium metal sulfur battery of claim 18, wherein the sulfur composite comprises carbon acetylene black (reading on carbon black as claimed, see Example 1 of Wang), but is silent to a nitrogen and sulfur co-doped graphene as claimed. However, in the same field of endeavor, Wang-II discloses a sulfur-activated carbon/graphene composite material (in which the graphene may be a nitrogen and sulfur co-doped graphene, see page 5) is used as a cathode material of a lithium-sulfur battery, which results in significantly improved benefits such as improved specific capacity, reduced internal resistance, improved utilization rate of the material, etc. (See at least Abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Wang-II into Wu as modified to include a nitrogen and sulfur co-doped graphene in the sulfur composite, for the benefit of achieving improved performance of the battery such as improved specific capacity, reduced internal resistance, improved utilization rate of the material, etc. (See at least Abstract of Wang-II).

Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the inventor surprisingly discovered that during the lithium electrodeposition, the initial Li+ intercalation step forms lithium-carbon (LiCx) complex with the claimed carbon fibers, which turns the claimed metal-coated carbon fabric into a highly lithiophilic substrate for the subsequent Li deposition, it is respectfully noted that mere recitation of a newly discovered function or property (e.g., “forms … LiCx complex”, “… does not cause a claim drawn to these things to distinguish over the prior art, consult Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984). 
It is respectfully noted also that the instant invention is about a product, not a process. The prior arts teach all the claimed structural limitations, as addressed above. It is reasonably expected that LiCx will be produced when performing the process of lithium electrodeposition, and the claimed property of the resultant LiCx is necessarily present. It is iterated again that the instant invention is not a process invention.
In response to the argument that “Zhamu does not teach using carbon fibers so as to form a LiCx complex for turning a metal-coated fabric into a highly lithiophilic substrate …”, it is respectfully noted that it is the combination of Wu and Zhamu, rather than merely Wu or Zhamu, teaches the copper-coated carbon fibers. When a lithium electrodeposition process is performed, LiCx is necessarily produced. Again, the instant invention is a product or apparatus invention (i.e., an electrode, or a lithium metal sulfur battery comprising the electrode), not a process invention. Note that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
As to the argument with respect to “the copper layer comprises copper nanoparticles”, see the rejection above for response.
With respect to “the flake has a lateral dimension in a range of 1 µm to 5 µm”, Applicant cites Fig. 14A and 14B of the instant specification to demonstrate that “the lateral dimension of 
In response, it is respectfully although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is a fact that Wu as modified does teach the flake can be present in pores of the fabric, and that the pore size of the fabric can be optimized. See the rejections above.
Applicant argues about the application of Wang in the rejections. The arguments are against the references individually (i.e., the Wang reference), however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of the prior arts as recited in the rejections, rather than merely Wang, teaches the limitations as claimed. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, for instance, Wu has already taught “fabric”, although “Wang has taught a fiber cloth substrate” as argued by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.